Citation Nr: 1031372	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that after the Statement of the Case was issued 
in August 2006, copies of VA treatment records dated from 
September 2005 to September 2006 were associated with the claims 
file in connection with other matters.  Neither the Veteran nor 
his representative issued a waiver of initial RO consideration of 
this evidence, and the RO did not issue an additional 
Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c) 
(2009).  However, inasmuch as these VA treatment records contain 
no evidence related to the Veteran's hearing and tinnitus 
disorders or contain duplicate evidence already found in the 
claims file, the Board will proceed to adjudication of the issues 
listed on the title page without prejudice to the Veteran.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that any current 
bilateral hearing loss is related to the Veteran's period of 
active service. 

2.  The evidence of record does not demonstrate that any 
currently diagnosed tinnitus is related to the Veteran's period 
of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in June 
2005.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to disability ratings and 
effective dates was not provided to the Veteran; however, this 
deficiency is not shown to prejudice the Veteran.  Because in the 
decision herein, the Board denies the Veteran's claims for 
service connection for hearing loss and for tinnitus, no 
disability rating or effective date is being, or will be, 
assigned; accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, the 
Board finds that the notice requirements pertinent to the issues 
on appeal have been met.

The duty to assist also has been fulfilled as VA medical records 
relevant to these matters have been requested and obtained and 
the Veteran was provided with a VA examination.  The Board finds 
that the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with these 
claims would not cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The determination of whether a Veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  In written submissions, the Veteran and his 
representative assert that he was assigned to an aviation unit 
and that his bilateral hearing loss and tinnitus arise from noise 
exposure in service, such as from helicopters, aircraft, trucks, 
generators, and diesel engines.  The Veteran's DD Form 214 
reveals that the Veteran's primary military occupational 
specialty (MOS) was as a light wheel vehicle mechanic and that he 
received parachutist and sharpshooter badges.  

The Veteran's April 1982 enlistment examination shows normal 
hearing.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
        5
5
0
0
0


Service treatment records show no complaints for, or treatment 
of, any hearing disorder during the Veteran's period of active 
service.  His July 1983 airborne examination shows normal 
hearing.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
        
20
5
10
0
0


An inservice audiogram, in February 1986, also showed the 
Veteran's hearing was within normal limits.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
5
LEFT
         
5
5
5
5
10

The Veteran's November 1986 discharge examination also showed 
normal hearing, according to VA regulations.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
        5
5
10
5
10

Post-service, VA outpatient treatment records dated from May 2003 
to September 2006 show an audiology consultation in June 2005.  
The Veteran complained that he had noticed a gradual hearing loss 
over the past year in both ears and experienced intermittent 
tinnitus in both ears for the past year.  This tinnitus occurred 
about once or twice a week and lasted for a few minutes.  He 
reported no true vertigo, dizziness, ear infections, otalgia, 
otorrhea, or ear surgeries.  

As for service noise history, the Veteran said that he had been 
attached to a paratrooper and aviation unit and experienced noise 
from gunfire, aircraft, and helicopters.  He said that his post-
service occupational noise exposure included mechanic auto, truck 
driver with window up, and home improvement.  The Veteran had 
never worn a hearing aid.  

The June 2005 record of the audiology consultation referenced an 
audiogram not included in the claims file.  However, the VA 
record revealed that this audiogram showed mild sensorineural 
hearing loss in the right ear from 2000 Hz to 4000 Hz and mild 
sensorineural hearing loss in the left ear from 3000 Hz to 4000 
Hz.  Speech recognition scores on the Maryland CNC Word List were 
100 percent for each ear.  The VA clinical audiologist determined 
that the Veteran was not a hearing aid candidate.  He and his 
family were invited to attend the Aural Rehabilitation Class, but 
there is no evidence in the claims file that he ever did so.

The Veteran underwent a VA audiological examination in November 
2005.  The Veteran complained that he had difficulty hearing, 
especially when watching television.  While in the military, the 
Veteran told the examiner that he was a diesel mechanic and was 
around truck engines and generators.  Post-service occupational 
noise exposure was noted as significant for working in printing, 
trucking and as a mechanic.  The Veteran denied recreational 
noise exposure.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
25
40
LEFT
       25
10
30
40
40

Speech recognition scores on the Maryland CNC Word List were 96 
percent for each ear.  The November 2005 VA audiogram clearly 
meets VA's standard for hearing loss disability found at 
38 C.F.R. § 3.385.  

The Veteran reported the onset of tinnitus as approximately a 
year before, or late 2004, more than 17 years after he left 
active service.  The Veteran reported that his tinnitus was 
recurrent and occurred occasionally about once a week and for a 
brief duration.  

The VA examiner-audiologist diagnosed a mild high frequency 
sensorineural hearing loss bilaterally.  She opined that the 
Veteran's current hearing loss was not likely due to military 
service as his discharge audiogram was within normal limits and 
he had experienced significant occupational noise exposure since 
leaving service.  The VA examiner also opined that the Veteran's 
tinnitus was not likely due to military noise exposure as it 
began long after the Veteran left active duty.  

After reviewing the competent evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss and for 
tinnitus, as it is not shown that he has a current hearing loss 
disability or a current tinnitus disability that are 
etiologically related to his period of active military service.  
The Veteran's service treatment records are silent as to any 
hearing loss disorder while in service, and his November 1986 
discharge examination showed normal hearing.  Service treatment 
records likewise are silent as to any complaints of tinnitus 
while in service.

The Board finds that the Veteran's lay evidence concerning his 
exposure to noise while in service is competent evidence to show 
in-service occurrence of troubling acoustic events because 
exposure to noise from generators, vehicles, and aircraft by a 
mechanic in service is a type of activity capable of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (rejecting view lay person is not competent to provide 
testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. 
App. 303, 307-09 (2007) (holding that medical evidence is not 
always required to establish the elements of in-service 
incurrence and nexus).  

However, even assuming that the Veteran's account of his noise 
exposure in service is credible and that he suffered an acoustic 
injury in service as a result, his complaints of hearing loss are 
not reflected in the record until 18 years after his discharge 
from service.  While the Board has no reason to disbelieve the 
Veteran's evidence about his exposure to noise in service or 
recent declining hearing, there is no medical evidence in the 
claims file until 2005 that his hearing loss met VA's disability 
standard found at 38 C.F.R. § 3.385.

Subsequent to service, there is no competent medical evidence of 
a current disability until the November 2005 VA audiological 
examination revealed both a bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385 and a tinnitus disability.  However, 
even assuming the June 2005 VA audiogram findings also met the 
disability standard of § 3.385 for hearing loss, these medical 
findings were more than 18 years following separation from 
service and after a post-service period of significant exposure 
to occupational noise.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the Veteran has not provided any competent medical 
evidence to demonstrate that any current bilateral hearing loss 
and any current tinnitus disorder were caused by or were a result 
of his period of service.  Further, the Board notes that the 
November 2005 VA examiner's opinion is persuasive that the 
Veteran's bilateral hearing loss and tinnitus are not related to 
active duty because the examiner had the benefit of reviewing the 
entire claims file and interviewing and examining the Veteran.  
Without medical evidence of a nexus between a claimed disease or 
injury incurred in service and the present disease or injury, 
service connection cannot be granted.  Hickson, 12 Vet. App. at 
253.

The Board recognizes the Veteran's contentions that his exposure 
to noise while in service contributed to his hearing loss and 
tinnitus.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, as noted above, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
hearing loss since service, the Board notes that he told the VA 
audiologist during the June 2005 consultation that he had noticed 
gradual hearing loss and intermittent tinnitus over the past year 
and that he had significant occupational noise exposure post-
service.  His current opinion on a relationship or nexus to 
service is outweighed by the competent medical evidence.  Simply 
stated, the Veteran's service treatment records (containing no 
competent medical evidence of a hearing loss or tinnitus 
disability, and showing normal audiogram results), the lack of 
post-service treatment records until 2003 (which could show 
complaints, symptoms, findings or diagnoses associated with 
hearing loss or tinnitus), the medical opinion of the November 
2005 VA examiner, and the lack of persuasive medical evidence 
linking hearing loss and tinnitus to the Veteran's service taken 
together outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
Board has found that the only competent medical opinion 
addressing a relationship between service and the current 
disabilities on appeal is against these claims.  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has current hearing loss and 
tinnitus disabilities that are related to noise exposure 
experienced during active service are deemed not persuasive in 
view of the VA examiner's medical opinion.  In this case there is 
no indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).

In view of the in-service findings of normal hearing, and the 
lengthy period following service without a showing of a tinnitus 
disability or a hearing loss disability under the provisions of 
38 C.F.R. § 3.385, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claims as 
well.  In his brief, the Veteran's representative has conceded 
that since the November 2005 VA examiner's opinion was issued the 
Veteran has not submitted evidence showing or implying a 
continuity of symptoms since service.

The evidence of record also does not show that the Veteran was 
diagnosed with a hearing loss disability within one year 
following his separation from service; as such, service 
connection for bilateral hearing loss on a presumptive basis also 
is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For all the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for tinnitus must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


